NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CHRISTOPHER B. SCOTT,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-3817
                                         )
MTGLQ INVESTORS, L.P.,                   )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for
Hillsborough County, Emmett Lamar
Battles, Judge.

W. Bart Meacham, Tampa, for Appellant.

Nicole R. Ramirez, eXL LEGAL, PLLC,
St. Petersburg, for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI and LUCAS, JJ, and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.